Title: To Thomas Jefferson from James Monroe, 14 January 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. Jany 14. 1793

I have just heard it stated here that the suspension of the payments to France was in the first instance by Mr. Short before the commencement of Mr. Morris’s service and without orders from this place and that the latter only conformed to a rule shewn him, implicating strongly that there never had been any direction from this quarter on the subject. This statement was given by Cabot upon an interrogatory of Mr. Adams. If you can give me the facts (without your appearing in it) they may be communicated here. Yrs affecy

Jas. Monroe

